Detailed Action
Summary
1. This office action is in response to the amendment filed on June 14, 2022. 
2. Applicant has canceled claims 6 and 16.
3. Applicant has amended claims 1,4,7-8,11,14 and 17-18. Claims 1 and 11 are amended herein to incorporate the allowable subject matter of claims 6 and 16 respectively.
4. Claims 1-5,7-15 and 17-20 are pending and has been examined. 
Notice of Pre-AIA  or AIA  status
5. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable subject matter
6. Claims 1-5,7-15 and 17-20  are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein the calculation module includes: an analog-to-digital converter (ADC) configured to convert the output current into a digital output current signal; and a control unit configured to calculate an output current value according to the digital output current signal and execute the voltage compensation algorithm to calculate the predetermined output voltage according to the output current value, the ideal reference voltage and the compensation coefficient, and generate the control signal according to the predetermined output voltage."
In re to claim 11, claim 11 the prior art fails to disclose or suggest the emboldened and italicized features recites “configuring an analog-to-digital converter (ADC) to convert the output current into a digital output current signal; configuring a control unit to calculate an output current value according to the digital output current signal and execute the voltage compensation algorithm to calculate the predetermined output voltage according to the output current value, the ideal reference voltage and the compensation coefficient, and generate the control signal according to the predetermined output voltage; and configuring a voltage output unit to receive the control signal, and to be controlled by the control signal to generate the predetermined output voltage and output the4Application Serial No. 16/920,461 Response Dated June 14, 2022 Reply to Office Action of March 21, 2022 predetermined output voltage to the bus power terminal.”
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-5 and 7-10, claims 2-5 and 7-10 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claims12-15 and 17-20, claims 12-15 and 17-20 depend from claim 11, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839